EXHIBIT ROSS MILLER Secretary of State 204 North Carson Street, Ste 1 Carson City, Nevada 89701-4299 (775) 684 5708 Website: secretaryofstate.biz Filed in the office of /s/ Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20080399159-16 Filing Date and Time 06/12/2008 10:20 AM Entity Number C14826-2000 Certificate of Designation (PURSUANT TO NRS 78.1955) USE BLACK INK ONLY, DO NOT HIGHLIGHT ABOVE SPACE IS FOR OFFICE USE ONLY Certificate of Designation For Nevada Profit Corporations (Pursuant to NRS 78.1955) 1.Name of corporation: nFinanSe Inc. 2.By resolution of the board of directors pursuant to a provision in the articles of incorporation, this certificate establishes the following regarding the voting powers, designations, preferences, limitations, restrictions and relative rights of the following class or series of stock. Pursuant to Article II of nFinanSe Inc.'s Amended and Restated Articles of Incorporation, as amended by that certain Certificate of Amendment filed with the State of Nevada on December 20, 2006, the Board of Directors have designated 4,100,000 shares of nFinanSe Inc.'s preferred stock as Series C Convertible Preferred Stock, with specific rights and preferences applicable to such Series C Convertible Preferred Stock. Please use the attached Certificate of Designation, Rights and Preferrences of Series C Convertible Preferred Stock of nFinanSe Inc. 3. Effective date of filing (optional): (must not be later that 90 days after the certificate is filed) 4. Officer Signature (Required): /s/ R. P. Springer, EVP Filling Fee: $175.00 IMPORTANT: Failure to include any of the above information and submit the proper fees may cause this filing to be rejected. This form must be accompanied by appropriate fees. CERTIFICATE OF DESIGNATIONS, RIGHTS AND PREFERENCES of SERIES C CONVERTIBLE PREFERRED STOCK of NFINANSE INC. NFINANSE INC., a Nevada corporation (the "Corporation"), pursuant to Section 78.1955 of the Nevada Revised Statutes, docs hereby make this Certificate of Designations, Rights and Preferences and does hereby state and certify that pursuant to the authority expressly vested in the Board of Directors of the Corporation (the "Board") by Article II of the Amended and Restated Articles of Incorporation of the Corporation (the "Articles"), which authorizes the issuance of 25,000,000 shares of preferred stock, S0.001 par value per share, in one or more series, the Board duly adopted the following resolutions, which resolutions remain in full force and effect as of the date hereof: RESOLVED, that, pursuant to Article II of the Articles, the Board hereby authorizes the issuance of, and fixes the designation and preferences and rights, and qualifications, limitations and restrictions) of a series of preferred stock of the Corporation consisting of 4,100,000 shares, par value $0.001 per share, to be designated "Series C Convertible Preferred Stock" (hereinafter, the "Series C Preferred Stocks"); and be it RESOLVED, that each share of Series C Preferred Stock shall rank equally in all respects and shall be subject to the following terms and provisions: 1.Dividends. The holders of the Series C Preferred Stock shall not be entitled to receive dividends, 2.Voting Rights. (a)Except as otherwise provided herein or as provided by law, the holders of the Series C Preferred Stock shall have full voting rights and powers, subject to the Beneficial Ownership Cap as defined in Section 5(g), if applicable, equal to the voting rights and powers of holders of the Corporation's common stock, $0.001 par value per share ("Common Stock"), and shall be entitled to notice of any stockholders meeting in accordance with the Bylaws of the Corporation, as amended (the "Bylaws"). and. shall be entitled to vote, with respect to any question upon which holders of Common Stock are entitled to vote, including, without limitation, the right to vote for the election of directors, voting together with the holders of Common Stock as one class. Each holder of shares of Series C Preferred Stock shall be entitled to vote on an As-Converted Basis (as defined below), determined on the record date for the taking of a vote, subject to the applicable Beneficial Ownership Cap limitations set forth in Section 5(g), or, if no record date is established, at the day prior to the date such vote is taken or any written consent of stockholders is first executed. Fractional votes shall not, however, be permitted and any fractional voting rights resulting from the above formula (after aggregating all shares into which shares of Series C Preferred Stock held by each holder could be converted) shall be rounded to the nearest whole number (with one-half being rounded upward). "As-Converted Basis" means, as of the time of determination, that number of shares of Common Stock which a holder of Series C Preferred Stock would hold if all shares of Series C Preferred Stock held by such holder were converted into shares of Common Stock pursuant to Section 5 hereof (regardless of the number of shares of Common Stock that the Corporation is then authorized to issue) at the then applicable Conversion Value (as defined below) regardless of whether such shares of Common
